           Case 2:12-cr-00079-MCE-AC Document 135 Filed 12/14/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00079-MCE
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   FELIPE SOLIS SANCHEZ,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on December 4, 2020. Docket
20 No. 133. Pursuant to Local Rule, the government’s response is due on December 11, 2020, with any
21 reply from the defendant due on December 14, 2020.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          December 21, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
             Case 2:12-cr-00079-MCE-AC Document 135 Filed 12/14/20 Page 2 of 2


 1                  b)      The defendant’s reply to the government’s response to be filed on or before

 2           December 28, 2020.

 3           IT IS SO STIPULATED.

 4

 5    Dated: December 10, 2020                                     MCGREGOR W. SCOTT
                                                                   United States Attorney
 6

 7                                                                 /s/ JASON HITT
                                                                   JASON HITT
 8                                                                 Assistant United States Attorney

 9
10    Dated: December 10, 2020                                    /s/ ALEKXIA TORRES STALLINGS
                                                                  ALEKXIA TORRES STALLINGS
11                                                                Counsel for Defendant
                                                                  FELIPE SOLIS SANCHEZ
12

13
                                            FINDINGS AND ORDER
14
             Based upon the stipulation and representations of the parties, the Court adopts the following as a
15
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
16
             a)     The government’s response to the defendant’s motion, Docket No. 133, is due on or
17
     before December 21, 2020;
18
             b)     The defendant’s reply to the government’s response, if any, is due on December 28,
19
     2020.
20
             IT IS SO ORDERED.
21
     Dated: December 11, 2020
22

23

24

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
30
